Case 2:18-bk-15559-NB   Doc 222-19 Filed 03/04/21 Entered 03/04/21 16:19:46
                        Desc Exhibit 19 Page 1 of 41




                          EXHIBIT 19
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-19
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 29 of
                                                    of 41
                                                       77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-19
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                  EnteredEntered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 10
                                                 3 ofof41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-19
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                  EnteredEntered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 11
                                                 4 ofof41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-19
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                  EnteredEntered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 12
                                                 5 ofof41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-19
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                  EnteredEntered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 13
                                                 6 ofof41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-19
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                  EnteredEntered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 14
                                                 7 ofof41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-19
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                  EnteredEntered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 15
                                                 8 ofof41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-19
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                  EnteredEntered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 16
                                                 9 ofof41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 10
                                                  17 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 11
                                                  18 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 12
                                                  19 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 13
                                                  20 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 14
                                                  21 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 15
                                                  22 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 16
                                                  23 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 17
                                                  24 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 18
                                                  25 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 19
                                                  26 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 20
                                                  27 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 21
                                                  28 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 22
                                                  29 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 23
                                                  30 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 24
                                                  31 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 25
                                                  32 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 26
                                                  33 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 27
                                                  34 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 28
                                                  35 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 29
                                                  36 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 30
                                                  37 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 31
                                                  38 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 32
                                                  39 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 33
                                                  40 of
                                                     of 41
                                                        77




                                     EXHIBIT 2
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 34
                                                  41 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 35
                                                  42 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 36
                                                  43 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 37
                                                  44 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 38
                                                  45 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 39
                                                  46 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 40
                                                  47 of
                                                     of 41
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-19
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 19 Page
                                            Page 41
                                                  48 of
                                                     of 41
                                                        77
